Order entered December 15, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00802-CV

                  AUSTIN CARPENTER, ET AL., Appellants

                                         V.

                  BRACKISH DEVELOPMENT, LP D/B/A
                 MARLIN LANDSCAPE SYSTEMS, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-19669

                                      ORDER

      Before the Court is appellants’ December 13, 2022 unopposed motion

requesting a fifty-day extension of time to file their opening brief. Appellants state

they need the extension because the clerk’s record has not been made available to

their counsel. The clerk’s record was filed in this Court on November 15, 2022

and is available for viewing on the attorney portal. Accordingly, we GRANT the

motion only to the extent that we extend the deadline to January 17, 2023.
      Also before the Court is appellee’s December 14, 2022 unopposed motion

for an extension of time to file its combined cross-appellant’s/appellee’s brief to

thirty days after appellant files its brief. We GRANT the motion. Because we

have extended the deadline for appellants’ brief to January 17, appellee’s

combined brief will be due February 16, 2023.

                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE